CRAHAN, Judge,
concurring.
I concur in the principal opinion. I "write separately to emphasize that our disposition of this writ makes it unnecessary to decide whether the attorney’s lien statute, § 484.130 RSMo 1994, creates a hen on marital property divided in a dissolution decree. I question whether a decree dividing marital property can properly be characterized as a “verdict, report, decision or judgment in his client’s favor” as required by the statute. Both parties assumed that the statute does apply but Law Firm’s proffered reasons are not partic*752ularly persuasive and raise a host of policy concerns, including many of the concerns that underlie the bar against contingent fees in dissolution cases. The principal opinion wisely leaves resolution of those issues to another day.